This opinion is subject to administrative correction before final disposition.




                                 Before
                     HITESMAN, GASTON, and KING,
                        Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                Edgar F. HERNANDEZ-RAMIREZ
                  Corporal (E-4), U.S. Marine Corps
                              Appellant

                              No. 201800364

                         Decided: 16 December 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Colonel Matthew J. Kent, USMC. Sentence adjudged
   24 August 2018 by a general court-martial convened at Marine Corps
   Base Camp Pendleton, California, consisting of officer and enlisted
   members. Sentence approved by the convening authority: reduction to
   E-1, confinement for 30 months, and a bad-conduct discharge.
   For Appellant: Lieutenant Commander Jeremy J. Wall, JAGC, USN.
   For Appellee: Captain Brian L. Farrell, USMC.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
   After careful consideration of the record and the pleadings, we find that
the sole matter raised by the appellant pursuant to United States v.
Grostefon, 12 M.J. 431 (C.M.A. 1982), lacks merit and requires neither fur-
ther discussion nor relief. United States v. Matias, 25 M.J. 356, (C.M.A.
        United States v. Hernandez-Ramirez, NMCCA No. 201800364


1987). The approved findings and sentence are correct in law and fact and no
error materially prejudicial to appellant’s substantial rights occurred. Arti-
cles 59 and 66, UCMJ, 10 U.S.C. §§ 589, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court